HEAD, J.
When a defendant, on trial for a criminal offense, introduces himself as a witness, he thereby offers to reveal all he knows material to the cause. He swears to tell the whole truth. He voluntarily removes the constitutional safeguard which would protect him from self-crimination, so far as concerns the crime for which he is being tried, and becomes as any other witness, and compellable to disclose all he knows, whether for or against him. These observations are in line with what we said in Williams v. State, 98 Ala. 52, as well as prior adjudications. Indeed, they are not disputed, by appellant’s counsel.
The trial of a cause is an entirety. The order in which witnesses may be examined is within the discretion of the trial court. A witness may be recalled and re-examined in chief, or further cross-examined, at any stage of the trial, and as often, as the court may allow. If the defendant, having made himself as any other witness, is compellable to testify to all he knows when first put upon the stand, there is no substantial reason why he may not be called to the stand a second time and compelled to do the same. It was *55material for the jury to know that the defendant, in the present case, had fled to Florida and taken permanent abode there. The question objected to was to elicit proof of a previous confession which would tend to show such flight and abode, as was also that put to the witness, Miller.
There was no error in the ruling of the Circuit Court, and its judgment is affirmed.
Affirmed.